     Case 2:20-cv-01841-KJM-KJN Document 17 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMIE STEPHEN,                                     No. 2:20-cv-1841 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    C. TILESTONE, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 5, 2021, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within twenty-one days. Plaintiff filed objections to the

23   findings and recommendations. Obj., ECF No. 15. Plaintiff also moves for leave to amend the

24   complaint. Mot., ECF No. 16.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                          1
     Case 2:20-cv-01841-KJM-KJN Document 17 Filed 08/17/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 5, 2021, are adopted in full;
 3         2. This action is dismissed;
 4         3. The clerk of court is directed to close this case; and
 5         4. The motion to amend is denied as moot.
 6   DATED: August 16, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
